Case 9:19-cv-80149-WPD Document 1 Entered on FLSD Docket 01/31/2019 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA


  SUSAN J. BOKLAGA,                                       CASE NO.

           Plaintiffs,

  vs.

  JP MORGAN CHASE BANK, N.A.,

        Defendant.
  _____________________________________/


                         COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff, OMAR HEVIA sues Defendant, JP MORGAN CHASE BANK, N.A., for

 monetary relief, including attorney fees and costs, and respectfully demands judgment against the

 Defendant on all claims pled against it in this complaint. Plaintiff brings this action under the Real

 Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2605, and its implementing regulation,

 Regulation X, 12 C.F.R § 1024 (“Regulation X”), for violations of RESPA. The ultimate facts

 supporting Plaintiff’s entitlement to the requested relief are articulated in the numbered paragraphs

 below.

                                    Jurisdiction, Venue, and Parties

          1.      This Court has subject matter jurisdiction over Plaintiff’s claim under the RESPA

 and Regulation X pursuant to 12 U.S.C. § 2614.

          2.      Venue is proper in the United States District for the Southern District of Florida

 under 12 U.S.C. § 2614 because it is the district in which the property involved is located.

          3.      Plaintiff is a Florida resident residing in Palm Beach County, Florida.

          4.      Defendant is a foreign corporation with its principal place of business in the State

 of Ohio. At all times material to this action, Defendant regularly transacted business in the State

 of Florida.
Case 9:19-cv-80149-WPD Document 1 Entered on FLSD Docket 01/31/2019 Page 2 of 7



                                            Introduction

        5.       In January 2013, the Consumer Finance Protection Bureau (“CFPB”) issued a

 number of final rules concerning mortgage markets in the United States, pursuant to the Dodd-

 Frank Wall Street Reform and Consumer Protection Act (“DFA”), Public Law No. 111-203, 124

 Stat. 1376 (2010).

        6.       Specifically, on July 10, 2013, the CFPB issued mortgage rules under Regulation

 Z and Regulation X pursuant to its authority under the DFA, which became effective on January

 10, 2014.

        7.       Defendant JP MORGAN CHASE BANK, N.A. is a loan “servicer” of the

 Plaintiff’s “federally related mortgage loan” as those terms are defined in the RESPA, 12 U.S.C.

 § 2602(1) and 12 U.S.C. § 2605(i)(2) (the “Loan”). Defendant receives payments from consumers

 and is responsible for distributing those payments to the investors who own the consumers’ loans

 and, when the consumers’ loans include escrow accounts, to the consumers’ taxing authorities or

 insurance companies. Thus, it is a servicer within the meaning of RESPA. 12 C.F.R. § 1025.2(b).

 Thus, the Defendant is subject to the servicing requirements provided for in the RESPA and

 Regulation X.

        8.       RESPA and Regulation X are applicable to all “federally related mortgage loans”,

 which include any loans secured by a first or subordinate lien on residential real property upon

 which a one-to-four family structure is located and which is made in whole or in part by any lender

 that is either regulated by or whose deposits or accounts are insured by an agency of the Federal

 Government. See 12 C.F.R. § 1024.2. Accordingly, Plaintiff’s Mortgage is a “federally related

 mortgage loan” as defined in Regulation X. Id.

        9.       Plaintiffs are asserting a claim for relief against Defendant for breaches of the

 specific rules under Regulation X as set forth below.
                                                     -2-
Case 9:19-cv-80149-WPD Document 1 Entered on FLSD Docket 01/31/2019 Page 3 of 7



        10.     Plaintiff has a private right of action under RESPA pursuant to 12 U.S.C. § 2605(f)

 for the claimed breaches and such action provides for remedies including actual damages, statutory

 damages, attorneys’ fees and costs.

                                          Factual Allegations

        11.     Plaintiff is the fee simple owner of real property located at 5229 Celery Lane, Palm

 Beach Gardens, Florida 33418 (the “Property”).

        12.     On or about November 20, 2015, JP Morgan Chase Bank, N.A. filed a foreclosure

 lawsuit in the 15th Judicial Circuit in and for Palm Beach County, Florida against Plaintiff. The

 case is styled J.P. Morgan Chase Bank, N.A. v. Susan J. Boklaga, et al., case no.

 502015CA13407XXXXMB.

        13.     At all material times, Defendant was the loan servicer on the Plaintiff’s loan from

 including and up through the date of the filing of this federal lawsuit.

        14.     In November 2018, the Plaintiff submitted a facially complete loan modification

 package to Defendant, as a result of the Plaintiff’s financial circumstances having changed. The

 application was received by the Defendant and Defendant would have had until November 13,

 2018 to transmit a response letter to the Plaintiff.

        15.     Upon receipt of the loss mitigation application, the Defendant did not promptly and

 timely provide the notice that would let the Plaintiff know if the application was complete or

 otherwise state what was needed to make the application complete. Instead, the Defendant waited

 until December 19, 2018 to send a letter which, was on its face, not in compliance with the law

 and otherwise deficient of the required items that should have been in the notice.

        16.     In addition to this error, on December 4, 2018 the Defendant’s foreclosure counsel

 informed the Plaintiff’s foreclosure counsel that it had all the documents necessary for the

 Defendant to evaluate the application. The Defendant should have provided a written decision no
                                                        -3-
Case 9:19-cv-80149-WPD Document 1 Entered on FLSD Docket 01/31/2019 Page 4 of 7



 later than January 3, 2019. As of the January 30, 2019, the Defendant has failed to provide the

 borrower with a notice in writing stating the servicer’s determination of which loss mitigation

 options, if any, it would offer to the Plaintiff.

         17.      Furthermore, in a June 26, 2018 letter regarding a prior loss mitigation offer, the

 Defendant committed an error by not making the borrower aware of how much time the borrower

 had to accept the offer, which resulted in the unnecessary expiration of the loss mitigation offer.

         18.      On January 31, 2019, the Plaintiff was compelled to send out a Notice of Error

 setting forth the Defendant’s violations in this matter. A copy of the Notice of Error is attached as

 an Exhibit.

         19.      All conditions precedent prior to filing this lawsuit have occurred or otherwise been

 satisfied.

                                                COUNT I

         20.      Plaintiff incorporates the allegations in paragraphs 1-20 above into this count for

 damages.

         21.      12 C.F.R.1024.41(g) states:


               Prohibition on foreclosure sale. If a borrower submits a complete loss mitigation
               application after a servicer has made the first notice or filing required by applicable law
               for any judicial or non-judicial foreclosure process but more than 37 days before a
               foreclosure sale, a servicer shall not move for foreclosure judgment or order of sale, or
               conduct a foreclosure sale, unless:

               (1) The servicer has sent the borrower a notice pursuant to paragraph (c)(1)(ii) of this
               section that the borrower is not eligible for any loss mitigation option and the appeal
               process in paragraph (h) of this section is not applicable, the borrower has not requested
               an appeal within the applicable time period for requesting an appeal, or the borrower's
               appeal has been denied;

               (2) The borrower rejects all loss mitigation options offered by the servicer; or

               (3) The borrower fails to perform under an agreement on a loss mitigation option.

                                                         -4-
Case 9:19-cv-80149-WPD Document 1 Entered on FLSD Docket 01/31/2019 Page 5 of 7



         22.      The Plaintiff had submitted a complete loss mitigation application more than 37

 days before the February 1, 2019 trial date.

         23.      None of the exemptions listed in subparagraphs (1)-(3) of 12.1024.41(g) applied to

 the Plaintiff.

         24.      As set forth in the Official Bureau Interpretations comment 41(g)-2, 12 C.F.R.

 Appendix Supplement I to Part 1024, nothing prevents the servicer from proceeding with the

 foreclosure process upon receipt of the loss mitigation application, “so long as any such steps in

 the foreclosure process do not cause or directly result in the issuance of a foreclosure judgment or

 order of sale, or the conduct of a foreclosure sale in violation of § 1024.41.”

         25.      As also set forth in the Official Bureau Interpretations comment 41(g)-5, 12 C.F.R.

 Appendix Supplement I to Part 1024, conducting a foreclosure sale, where none of the above

 conditions are applicable, is prohibited by law, “even if a person other than the servicer administers

 or conducts the foreclosure sale proceedings.”

         26.      The Plaintiff submitted an application to Defendant, which remains pending.

         27.      Defendant also committed an error relating to the failure to pay documentary stamp

 taxes on the loan modification, which renders any actions unenforceable in the state court. 12

 C.F.R. 1024.35(b)(4), (11). Defendant also committed an error relating to the failure to advise the

 Plaintiff of how much time was available to accept the original loan modification. 12 C.F.R.

 1024.41(i)(4). Defendant also committed an error by not providing a timely decision to appeal or

 independent review of the November 2018 loss mitigation. 12 C.F.R. 1024.41(i)(4). Defendant

 also committed an error by failing to provide the Plaintiff with a notice in writing stating the

 servicer’s determination of which loss mitigations, if any, it would offer to the Plaintiff. 12 C.F.R.

 1024.41.



                                                      -5-
Case 9:19-cv-80149-WPD Document 1 Entered on FLSD Docket 01/31/2019 Page 6 of 7



         28.     Plaintiff incurred actual damages in the form of (1) costs and legal fees incurred to

 prepare each Notice of Error, together with the attorneys’ fees and costs related to the Notice of

 Error, preparation and attendance at the subject state foreclosure trial and the federal litigation; (2)

 costs incurred in connection with the photocopying and mailing of the notice of error; (3) costs

 incurred in the form of time spent, transportation costs, and other expenses incurred during the

 process of obtaining the Defendant’s compliance with Regulation X. Further, Plaintiff alleges that

 Defendant’s actions or lack of actions with respect to this particular count are tantamount to a case

 of a pattern or practice of noncompliance with the requirements of the RESPA and Regulation X,

 allowing for the recovery of statutory damages pursuant to 12 U.S.C. § 2605(f). The pattern or

 practices includes doing a publication of sale for November 2018, doing a publication of sale for

 December 2018, moving for final judgment and moving for sale. Regulation X allows for up to

 $2,000 in statutory damages per pattern or practices. Accordingly, Plaintiff is entitled to both

 actual and statutory damages together with prevailing party attorneys’ fees and costs pursuant to

 12 U.S.C. § 2605(f).


                                               Prayer for Relief

         Wherefore, Plaintiffs demand final judgment against Defendant providing for all of the

 following:

                a. awarding actual damages that have been and may be proximately caused by
                   Defendant’s violations;
                b. awarding statutory damages;
                c. prevailing party attorneys’ fees and costs; and
                d. awarding any further relief available under the law.




                                                       -6-
Case 9:19-cv-80149-WPD Document 1 Entered on FLSD Docket 01/31/2019 Page 7 of 7



                                              Jury Demand

        Plaintiff hereby requests a trial by jury on all issues, with the maximum number of jurors

 permitted by law.

                                                     Respectfully submitted,

                                                     BRUCE BOTSFORD, P.A.
                                                     1615 S.W. 2nd Avenue
                                                     Ft. Lauderdale, Florida 33315
                                                     Telephone: (954) 990-4213
                                                     E-Mail: service@botsfordlegal.com


                                                     By: Bruce Botsford
                                                     Bruce Botsford
                                                     Florida Bar No. 31127




                                                    -7-
